DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 1, line 14, “standardizes” before “containers” should be “standardized”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Relative to claims 1-15, Applicant does not need to include “wherein” before each element.  For instance, in claim 1, line 5, Applicant can replace the “wherein” with “and” before “the rack bays”.  Applicant may also remove the “wherein” before “the sensor arrangements” in line 10. 

Relative to claims 2-13, the phrase, “in accordance with claim 1” should be replaced with “according to claim 1”, or “of claim 1”, for clarity and precision.

Claim 1 recites the limitation "the sensor arrangements" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Relative to claim 1, lines 5-6, “the rack bays are configured to provide the stock material units respectively in a rack level, starting from the removal side, after one another in the direction of the storage side” is unclear.  It appears that the stock material units are provided from the storage side to the removal side, one after another.

Relative to claim 1, lines 25-27, the phrases “detect a placement of a stock material unit to be placed at the storage side…”, and “transmit load sensor data”, are unclear.  Does the system detect a placement of a stock material unit already placed at the storage side?  When is the stock material unit being detected?  It is also not clear as to whether the transmitted “load sensor data” refers to data from “load sensors”. Claim 1 does not recite “load sensors”.  Does the load sensor data verify a correct placement of the stock material unit?  The Examiner has not interpreted the claim to include data from “load sensors”.  Similar clarification is required in claim 14.  

Relative to claim 5, lines 3-4, are unclear.  Does the identification unit detect a code of the stock material unit to be placed in a destination rack bay?

Relative to claim 10, line 6 is unclear.  The phrase, “the occupancy sensors intersect the rack levels of the rack bays in each case between the storage sides” is not clear.  What does “in each case” mean?  

Relative to claim 12, several lines are unclear.  What does, “wherein the control unit is configured to take account of one of the first length and the second length in dependence on an identification signal supplied to the control unit for identifying the stock material unit to be placed in the determination of the distances”, is unclear.  What does “in dependence on an identification signal” mean?  What is happening in this claim?  The claim needs to be revised.
 
Relative to claim 15, the claim is not written in proper independent form.  Is this claim directed to a method, a system, or a device?  This claim needs to be rewritten into proper independent form.  Does Applicant mean: “A method of sensing stock material units in a flow rack unit…”, or something similar?   
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-13, and 14-15 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoehler et al (US PG. Pub. 2017/0327312) in view of Nel (US PG. Pub. 2019/0339923).  Relative to claims 1-2, 4-8, and 10-13, Hoehler discloses: 
(claim 1) a flow rack unit (1)(Fig. 1) for providing stock material units (4)(Fig. 1), the flow rack unit (1) having at least two rack bays (2)(Fig. 1) and one control system (see rack box, central checking unit, data memory, and business management system, Ref. 7, 11-13)(Para. 0067), the rack bays (2) each have a removal side (see left side of storage racks, 3)(Fig. 1) and a storage side (see right side of storage racks, 3, near Ref. 6)(Fig. 1) disposed opposite the removal side (Fig. 1)(Para. 0057);
the rack bays (2) are configured to provide the stock material units (4)(Fig. 1) respectively in a rack level, starting from the removal side, after one another in the direction of the storage side (see near Ref. 6)(Fig. 1); a respective sensor system (5, 6)(Fig. 1) of the control system (11-13)(Fig. 1) is associated with each rack bay (2)(Para. 0059; 0062);
the sensor arrangements (5)(Fig. 1) are connected to a control unit (included in Ref. 7, 11) of the control system (11-13) via a common data line (Para. 0061, sensors can be connected via cables, 9); the sensor arrangements (5) each comprise an occupancy sensor (Para. 0060, sensors detect the presence of absence of containers); and 
each sensor arrangement (5) is configured to detect a placement of a stock material unit (4)(Fig. 1) to be placed at the storage side (see near Ref. 6) of the associated rack bay (2), and to transmit sensor data indicating the placement via the data line to the control unit (7, 11)(Para. 0060; 0061; 0067).
(claim 2) the sensor arrangements (5)(Fig. 1) are connected in series via the data line (Para. 0061);
(claim 4) a respective display unit (10)(14)(Fig. 1) is associated with the rack bays (2)(Fig. 1)(Para. 0068); and 
the control unit (7, 11) is configured to transmit control data for the display units (10) via the data line to mark one of the rack bays (2) as a destination rack bay for the stock material unit to be placed (Para. 0047); 
(claim 5) the control system (11-13) has an identification unit (15)(Fig. 1)(Para. 0068, 0073; system can include RFID reader, ID scanner, or the like to read an identifier); the identification unit (15) is configured to detect a code of the stock material unit (4) to be placed and to transmit it to the control unit (included in Ref. 11); and the control unit (11) is configured to determine a destination rack bay (2) for the stock material unit (4) to be placed with reference to the code (Para. 0068; 0047);
(claim 7) the occupancy sensors (5) of the individual rack bays (2) are each connected to the data line before or after the occupancy sensors (5) of the adjacent rack bays (2)(Fig. 2)(Para. 0078; 0062);
(claim 8) the occupancy sensors (5) of the individual rack bays (2) are each arranged at a common holder (6)(Fig. 1)(Para. 0062); 
(claim 10) the occupancy sensors (5) of the individual rack bays (2) are each arranged below the rack level (see level of Ref. 3, underneath storage rack) of the respective rack bay (2)(Fig. 1) and the measurement zones (see zones that sensors, 5, measure) of the occupancy sensors (5) intersect the rack levels (see level of Ref. 3) of the rack bays (2) in each case between the storage sides (see near Ref. 6) and the removal sides (see left side of Ref. 3 where containers are removed)(Fig. 1)(Para. 0078);
(claim 11) the measurement zones of the occupancy sensors (5) of the individual rack bays (5) are configured in a linear manner in a vertical direction (see Fig. 1) oriented perpendicular to the rack level (see level of Ref. 3) of the respective rack bay (2)(Fig. 1)(Para. 0041; 0060-0062);
 (claim 13) the control system (11-13)(Fig. 1) comprises a monitoring unit (included in Ref. 7, 11)(Para. 0062); the monitoring unit (included in Ref. 7, 11) is connected to sensor arrangements (5) via the data line (Para. 0062)(67); and
the monitoring unit (included in Ref. 7, 11) is connected to the control unit (included in Ref. 11) via a further data line (Para. 0062; 0067); the monitoring unit comprises a master module (see “master”) for controlling a data transmission over the data line (Para. 0067); and the sensor arrangements (5) are connected to the data line as slave units controlled by the master module (Para. 0067; 0074)(Fig. 2).

Relative to claim 14, the disclosure of Hoehler includes: 
a control system (see Ref. 7, 11-13)(Fig. 1) for a flow rack unit for providing stock material units (4) in at least two rack bays (2)(Para. 0067); 
the control system (7, 11-13) comprises at least two sensor arrangements (5) and one control unit (included in Ref. 7, 11)(Para. 0061); 
the sensor arrangements (5) are connected to the control unit (included in Ref. 7, 11) via a common data line (Para. 0062-0063)(Fig. 2); 
the sensor arrangements (5) each comprise an occupancy sensor (5)(Para. 0060); 
the occupancy sensors (5) are configured to be respectively associated with one of the rack bays (2)(Fig. 1); and 
each sensor arrangement (5) is configured to detect a placement of a stock material unit (4) to be placed at the storage side (see side near Ref. 6)(Fig. 1) of the associated rack bay (2) and to transmit sensor data indicating the placement via the data line to the control unit (included in Ref. 7, 11)(Para. 0061).

Relative to claim 15, the disclosure of Hoehler includes: Use of at least two sensors (5)(Fig. 1) as occupancy sensors of a control system for a flow rack unit (1)(Fig. 1) providing stock material units (4) in at least two rack bays (2)(Para. 0060; 0062),
the sensors (5) are configured to be respectively associated with one of the rack bays (2)(Fig. 1);
the sensors (5) are connected via a common data line of a control unit (included in Ref. 7, 11) of the control system (see Ref. 7, 11-13)(Para. 0062; 0067); and 
sensor data (see data from sensors 5, and input unit, 15) is transmitted via the data line to the control unit (included in Ref. 7, 11) to control a placement of the stock material units (4) in the rack bays (2)(Para. 0074; 0047).

Relative to claims 1-2, 4-8, 10-13, and 14-15, Hoehler does not expressly disclose: 
the sensor arrangements are each arranged at the storage side of the associated rack bay; 
the occupancy sensors are configured as a distance sensor; 
each occupancy sensor has a measurement zone that is aligned from the storage side of the associated rack bay in the direction of the removal side of the associated rack bay to measure a distance from a rearmost stock material stored in the associated rack bay and disposed next to the occupancy sensor; 
each occupancy sensor is configured to transmit distance data representing the measured distance via the data line to the control unit to detect a number of stock material units stored in the rack bays in the control unit;
the occupancy sensors are configured to be respectively associated with one of the rack bays and to be arranged at a storage side of the associated rack bay such that a measurement zone of the respective occupancy sensor is aligned from the storage side of the rack bay in the direction of a removal side of the rack bay disposed opposite the storage side to measure a distance from a rearmost stock material unit stored in the associated rack bay and closest to the occupancy sensor; 
each occupancy sensor is configured to transmit distance data representing the measured distance via the data line to the control unit to detect a number of stock material units stored in the rack bays in the control unit;
the sensors are each associated with one of the rack bays and are arranged at a storage side of the associated rack bay such that measurement zones of the distance sensors are aligned from the storage side of the associated rack bay in the direction of a removal side of the associated rack bay disposed opposite the storage side;
wherein a respective distance from a rearmost stock material unit stored in the rack bay associated with the respective distance sensor and disposed closest to the respective distance sensor is measured by means of the distance sensors; or
distance data representing the measured distances are transmitted by the distance sensors via the data line to the control unit to detect a number of stock material units arranged in the rack bays in the control unit.
Nel teaches: the sensor arrangements (112)(Fig. 1B) are each arranged at the storage side (see rear of shelf, 102, near Ref. 104) of the associated rack bay (102)(Fig. 1B)(Para. 0038; 0040); 
the occupancy sensors (112) are configured as a distance sensor (Para. 0039); 
each occupancy sensor (112) has a measurement zone that is aligned from the storage side (see near Ref. 103) of the associated rack bay (102) in the direction of the removal side (see edge of shelf where products are removed) of the associated rack bay (102) to measure a distance from a rearmost stock material (106, 108, 110) stored in the associated rack bay (102) and disposed next to the occupancy sensor (112)(Para. 0040); 
each occupancy sensor (112) is configured to transmit distance data representing the measured distance via the data line (data line is inherently included, see Fig. 2) to the control unit (202)(Fig. 2) to detect a number of stock material units (106, 108, 110) stored in the rack bays (112) in the control unit (202)(Para. 0047-0048);
the occupancy sensors (112) are configured to be respectively associated with one of the rack bays (102) and to be arranged at a storage side (see rear side of Ref. 102)(Para. 0040) of the associated rack bay (102) such that a measurement zone of the respective occupancy sensor (112) is aligned from the storage side (see near front of shelf, 102) of the rack bay (102) in the direction of a removal side of the rack bay (102) disposed opposite the storage side (front of shelf, 102) to measure a distance from a rearmost stock material unit (106, 108, 110) stored in the associated rack bay (102) and closest to the occupancy sensor (112)(Para. 0040); 
each occupancy sensor (112) is configured to transmit distance data representing the measured distance via the data line (inherently included) to the control unit (202) to detect a number of stock material units (106, 108, 110) stored in the rack bays (102) in the control unit (202)(Para. 0048);
the sensors (112) are each associated with one of the rack bays (102) and are arranged at a storage side (rearward side of Ref. 102) of the associated rack bay such that measurement zones of the distance sensors are aligned from the storage side (rear of Ref. 102) of the associated rack bay (102) in the direction of a removal side (front of Ref. 102) of the associated rack bay (102) disposed opposite the storage side (Para. 0040);
a respective distance from a rearmost stock material unit (106, 108, 110) stored in the rack bay (102) associated with the respective distance sensor (112) and disposed closest to the respective distance sensor (112) is measured by means of the distance sensors (Para. 0039-0040); and
distance data representing the measured distances are transmitted by the distance sensors (112) via the data line (inherently included but not shown)(Fig. 2) to the control unit (202) to detect a number of stock material units arranged in the rack bays (102) in the control unit (202)(Para. 0047-0048).
Nel teaches the sensors are arranged at the storage side of the associated rack bay, and the occupancy sensors are configured as a distance sensor, for the purpose of providing an improved method for restocking shelves and updating product information for displays to efficiently and accurately manage store inventory (Para. 0002).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Hoehler with the sensors arranged at the storage side of the associated rack bay, and the occupancy sensors are configured as a distance sensor as taught in Nel, for the purpose of providing an improved method for restocking shelves and updating product information for displays to efficiently and accurately manage store inventory. 

Relative to claims 1, 6-8, 14 and 15 (as understood by the Examiner), Hoehler in view of Nel discloses all claim limitations mentioned above, including: sensors (Hoehler, 5; Nel, 112) that are configured to detect the placement of the stock material unit (Hoehler, 4) to be placed at the storage side (Hoehler, see near Ref. 6); the sensors (Hoehler, 5) of the individual rack bays (Hoehler, 2) are each connected to the data line (Hoehler, included in Ref. 9) before or after the sensors (Hoehler, 5) of adjacent rack bays (2)(Fig. 1-2)(Hoehler; Para. 0062); and the sensors (5) of the individual rack bays (2) are each arranged at a common holder (6)(Fig. 1).
Hoehler in view of Nel does not expressly disclose: the transmitted sensor data indicating the placement of stock material units is from load sensors to comprise load sensor data;  
the sensor arrangements each comprise a load sensor that is configured to detect the placement of the stock material unit to be placed at the storage side of the associated rack bay; and 
the sensors and the occupancy sensors are connected to the common data line; the occupancy sensors and the load sensors of the individual rack bays are each arranged at a common holder.
Hoehler in view of Nel can be modified so that the transmitted sensor data indicating the placement of stock material units (Hoehler, 4) to the control unit is from load sensors to comprise load sensor data; and the sensor arrangements each comprise a load sensor for detecting the placement of the stock material unit placed at the storage side of the associated rack bay, since using load sensors to measure the weight of piece goods is well-known in performing inventory management in automated storage systems (See Wittig, US 2019/0150639; Para. 0006; 0008). See MPEP §2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Hoehler in view of Nel to further include load sensors for transmitting load sensor data as an obvious matter of design choice since using load sensors to perform inventory management in automated storage systems is well known in performing inventory management in automated storage systems.

Relative to claims 7-8, the load sensors of Hoehler in view of Nel, modified as above, can be connected with the occupancy sensors (Hoehler, 5) to the common data line (Hoehler; Para. 0062); and the load sensors and the occupancy sensors (Hoehler, 5) of the individual rack bays (Hoehler, 2) can each be arranged at a common holder (Hoehler, 6) as an obvious matter of design choice, since Hoehler does not limit the types of sensors in the racks (3), but suggests that various sensors may be arranged in the sensor box to detect the presence of products (Para. 0060-0061). See MPEP §2144.03; §2144.04.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Hoehler in view of Nel, so that the load sensors are connected to the occupancy sensors, and the load and occupancy sensors are each arranged in a common holder as an obvious matter of design choice based on the user’s preference.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoehler in view of Nel as applied to claim 1 above, and further in view of DiFatta et al (US PG. Pub. 2018/0225625).  Relative to claim 3, Hoehler in view of Nel discloses all claim limitations mentioned above, but does not expressly disclose: the occupancy sensors are configured to measure the distances by means of the time of flight principle.
DiFatta teaches: occupancy sensors (4)(Fig. 1-2) that are configured to measure the distances by means of the time of flight principle (Para. 0020), for the purpose of providing an inventory management system and method for measuring current inventory on displays to aid in maintaining acceptable inventory levels according to a planogram (Para. 0002-0003).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Hoehler in view of Nel with the occupancy sensors as taught in DiFatta for the purpose of providing an inventory management system and method for measuring current inventory on displays to aid in maintaining acceptable inventory levels according to a planogram.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoehler in view of Nel as applied to claim 1 above, and further in view of Smith, III et al (US PG. Pub. 2011/0295417).  Relative to claim 9, Hoehler in view of Nel discloses all claim limitations mentioned above, but does not expressly disclose: the holders are each configured as one-part bent sheet metal parts.
Smith teaches: the holders (208)(Fig. 9) are each configured as bent sheet metal parts, as a well-known material for reliably supporting a plurality of sensors (32)(Fig. 9) for detecting products (Para. 0067). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Hoehler in view of Nel with the holders each configured as bent sheet metal parts as taught in Smith as a well-known material for reliably supporting a plurality of sensors for detecting products.

Relative to claim 9, Hoehler in view of Nel and Smith does not expressly disclose that the metal holders are configured as one-part bent sheet metal parts.  However, the figures suggests that the sensor holder of Smith is formed of one-part sheet metal (Fig. 9)(Para. 0067).  The bent metal sensor holder of Hoehler in view of Nel and Smith can be modified to be formed of one-part as an obvious matter of design choice, since providing one-part bent sheet metal as a material choice for a sensor holder is well-known in the art of sensors.  See MPEP §2144.03; §2144.04(V).
 It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Hoehler in view of Nel and Smith, to include the metal holders are configured as one-part as an obvious matter of design choice since providing the metal holder as one-part bent sheet metal is well-known in the art of sensors.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoehler in view of Nel.  Relative to claim 12, Hoehler in view of Nel discloses all claim limitations mentioned above, including: taking account the detected presence of stock material units (4)(Hoehler, Para. 0064-0065), and identifying the stock material unit (4) to be placed in the determination of the presence of the stock material units (Hoehler, Para. 0064-0065; 0068); and detecting and storing a first and second lengths of first and second stock material units (Nel, Para. 0039-0040).
Hoehler in view of Nel does not expressly disclose: a first length of first stock material units is stored in the control unit; a second length of second stock material units is stored in the control unit; and the control unit is configured to take account of one of the first length and the second length in dependence on an identification signal supplied to the control unit for identifying the stock material unit to be placed in the determination of the distances.
Hoehler in view of Nel can be modified so that a first length of first stock material units is stored in the control unit; a second length of second stock material units is stored in the control unit; and the control unit is configured to take account of one of the first length and the second length in dependence on an identification signal supplied to the control unit for identifying the stock material unit to be placed in the determination of the distances, since Hoehler in view of Nel is capable of storing detected lengths of first and second stock material units (Nel, Para. 0039-0040; Hoehler, Para. 0060), and can further use the stored information, along with detected ID information (Hoehler, Para. 0068), to identify the stock material unit (Hoehler, 4) to be placed, to assist a user in correctly placing stock material units into appropriate racks efficiently (Hoehler, Para. 0074-0075).  See MPEP §2144.01.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Hoehler in view of Nel with the a first and second lengths of the first and second stock material units are stored in the control unit; and the control unit takes into account the first and or second length of stock material units, and the identification signal to identify the stock material unit to be placed based on the distances as an obvious matter of design choice to assist a user in correctly placing stock material units into appropriate racks.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655